Britt, J.,
dissenting:
The Supreme Court of North Carolina has rendered numerous decisions interpreting and applying our statute of frauds. One of the clearest decisions on the question is that in Lane v. Coe, 262 N.C. 8, 136 S.E. 2d 269, where the late Justice Clifton L. Moore, in his usual scholarly manner, reviewed many pertinent decisions pertaining to the statute. The following is quoted from the opinion:
“The statute of frauds, G.S. 22-2, provides that 'All contracts to sell or convey any lands . . . shall be void unless said contract, or some memorandum or note thereof, be put in writing and signed by the party to be charged therewith A memorandum or note is, in its very essence, an informal and imperfect instrument. Phillips v. Hooker, 62 N.C. 193. But it must contain expressly or by necessary implication the essential features of an agreement to sell. Elliott v. Owen, 244 N.C. 684, 94 S.E. 2d 833; Keith v. Bailey, 185 N.C. 262, 116 S.E. 729; Hall v. Misenheimer, 137 N.C. 183, 49 S.E. 104. It must contain a description of the land, the subject-matter of the contract, either certain in itself or capable of being reduced to certainty by reference to something extrinsic to which the contract refers. Searcy v. Logan, 226 N.C. 562, 39 S.E. 2d 593; Timber Co. v. Yarbrough, 179 N.C. 335, 102 S.E. 630; Bateman v. Hopkins, 157 N.C. 470, 73 S.E. 133; Farmer v. Batts, 83 N.C. 387. * * * The most specific and precise descriptions require some proof to complete the identification of the property. More general descriptions require more. The only requisite in evaluating the written contract, as to the certainty of the thing described, is that there be no patent ambiguity in the description. Norton v. Smith, 179 N.C. 553, 103 S.E. 14. There is a patent ambiguity when the terms of the writing leaves the subject of the contract, the land, in a state of absolute uncertainty, and refer to nothing extrinsic by which it might possibly be identified with cer*269tainty. Gilbert v. Wright, 195 N.C. 165, 141 S.E. 577; Bryson v. McCoy, 194 N.C. 91, 138 S.E. 420. When the language is patently ambiguous parol evidence is not admissible to aid the description. Powell v. Mills, 237 N.C. 582, 75 S.E. 2d 759. * * *”
The contract in the instant case calls for “a certain tract or parcel of land located in . Township, Guilford County, North Carolina, and described as follows: About Four Acres situated at the North-East Intersection of Mt. Hope Church Road and Interstate 85.” The contract does not contain a description of the land “either certain in itself or capable of being reduced to certainty by reference to something extrinsic to which the contract refers Searcy v. Logan, supra. (Emphasis added.) It is true that two of the boundaries of the land — the right-of-way lines of Mt. Hope Church Road and Interstate 85 — could be determined, but how would the court determine with certainty the other boundaries? Inasmuch as the written instrument relied on by plaintiff “leaves the subject of the contract, the land, in a state of absolute uncertainty, and refer (s) to nothing extrinsic by which it might possibly be identified with certainty,” Gilbert v. Wright, supra, I think there is a patent ab-biguity which may not be aided by parol evidence. In my opinion the trial court properly sustained defendants’ plea in bar and I vote to affirm the judgment of the superior court.